Citation Nr: 1329392	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  12-06 937	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for nephrogenic 
systemic fibrosis. 

2.  Entitlement to service connection for a sleep disorder. 

3.  Entitlement to service connection for kidney with 
chronic urination disorder. 

4.  Entitlement to service connection for liver cancer, to 
include as a result of exposure to herbicides.  

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as a result 
of exposure to herbicides.  

6.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as a result 
of exposure to herbicides.  

7.  Entitlement to service connection for diabetes mellitus, 
type II, to include as a result of exposure to herbicides.  

8.  Entitlement to service connection for erectile 
dysfunction, to include as a result of exposure to 
herbicides.  

9.  Entitlement to service connection for a vision disorder, 
to include as a result of exposure to herbicides.  

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from January 2009 and September 
2012 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office in Houston, Texas (RO).





FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
July 1970 to June 1972 .

2.	On August 29, 2013, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Houston, Texas that the Veteran died in January 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim of 
entitlement to service connection for nephrogenic systemic 
fibrosis, a sleep disorder, kidney with chronic urination 
disorder, liver cancer, peripheral neuropathy of the lower 
extremities, peripheral neuropathy of the upper extremities, 
diabetes mellitus, type II, erectile dysfunction, a vision 
disorder, and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder, at this time.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2012); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As 
provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title ...."  The Secretary will 
be issuing regulations governing the rules and procedures 
for substitution upon death.  Until such regulations are 
issued, an eligible party seeking substitution in an appeal 
that has been dismissed by the Board due to the death of the 
Veteran should file a request for substitution with the VA 
regional office from which the claim originated, in Houston, 
Texas. 


ORDER

The appeal is dismissed.




		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


